Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered July 28, 1987, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him to a term of lVi to 416. years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence and the verdict was not against the weight of the evidence (People v Bledkley, 69 NY2d 490). The evidence relating to defendant’s claim that he did not intend to burglarize the subject premises and was under the delusion that a relative lived there was properly placed before the jury, and we find no reason to disturb its determination. Concur— Sullivan, J. P., Ellerin, Kupferman and Williams, JJ.